Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                  
          Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

3.	Claims 1, 2, 10, 11 is/are rejected under 35 U.S.C. 103 as being un-patentable over Awujoola et al., US 2019/0027444 A1.
Claim 1. Awujoola et al., figs. 12(A-D) and related text, disclose a chip package assembly, comprising:
-a substrate (such as item 19, fig. 12) having a first surface (item 132, [0040]) and an opposing second surface (item 149, [0040]); 

-Awujoola appears to not explicitly disclose that “a first plurality of electrically floating extra-die conductive posts extending from the first surface of the first IC die”. However, fig. 12A of the reference shows that the bond wires items 131 and 231 may be used as conductive posts to be mechanically coupled to conductive surface 130 [0045]. 
Therefore, to provide electrical signals to the IC device, and control thermal management, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the first plurality of electrically floating extra-die conductive posts extending from the first surface of the first IC die.

Claim 2. Awujoola et al., figs. 12(A-D) and related text, disclose the chip package assembly of claim 1 further comprising: a dielectric filler (such as item 143, fig. 12, [0044] disposed between the first plurality of extra-die conductive posts.

Claim 10. Awujoola et al., figs. 12(A-D) and related text, disclose the chip package assembly of claim 1, wherein at least one of the first plurality of extra-die conductive posts is comprised of a thermally conductive material selected from a group consisting powder, industrial diamonds, metal wool, discrete metal shapes, solder paste, metal fibers, metal powder, metal particles, metal balls, and thermally conductive adhesive. This limitation would read through [0093] wherein is discloses that the wire 231 may be formed on a solder portion, such as a solder pad or on a copper, nickel, gold, or alloy pad.  

.

4.	Claim 3 is/are rejected under 35 U.S.C. 103 as being un-patentable over Awujoola et al., US 2019/0027444 A1, in view of Koopmans et al., US 2016/0141270 A1.
Claim 3. Awujoola et al., disclose the chip package assembly of claim 2 above.
	Awujoola appears to not specify that the chip package comprising: a cover disposed over the first IC die, the dielectric filler substantially filling a space defined between the cover and the first surface of the first IC die.
In view of fig. 3, item 112 of Koopmans, at the time of the invention it would have been obvious to a person of ordinary skill in the art to include the cover 112 as taught by Koopmans to provide protection for the device. Therefore, it would have been obvious to combine Awujoola with Koopmans to obtain the invention of claim 3.

              Allowable Subject Matter
5.	Claims 4-9, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 4 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein at least one of the first plurality of extra-die conductive posts further comprises: a heat pipe.



(C)	Claim 6 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of a second IC die having a first surface and an opposing second surface, the second surface of the second IC die mounted above the first surface of the first IC die between the first plurality of extra-die conductive posts. 

(D)	Since claims 7-9 are dependent claims of objected claim (claim 6), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 6).	

                                                                       Response to Arguments
6. 	Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
Applicant first avers with respect to claim 1, that Awujoola fails to teach, disclose, or suggest all features recited by previously presented independent claim 1. As previously presented independent claim 1 recites, inter alia: "a first plurality of electrically floating extra-die conductive posts extending from the first surface of the first IC die".
 
In response:
a) It is noted that the abstract of Awujoola’s reference clearly states “a first microelectronic device is coupled to the upper surface of the substrate. Wire bond wires are coupled to the ground plane for 
b) By definition, most electrical circuits have a ground which is electrically connected to the Earth, hence the name "ground". The ground is said to be floating when this connection does not exist. Conductors are also described as having a floating voltage if they are not connected electrically to another non-floating (grounded) conductor. Without such a connection, voltages and current flows are induced by electromagnetic fields or charge accumulation within the conductor rather than being due to the usual external potential difference of a power source, (see Wikipedia). 
c) It is also noted that the reference provides a structure similar such as the one in fig. 12, with respect to applicant’s fig. 1. It is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to use the bond wires of the device of Awujoola’s reference for implementing the device. AS for the statements “electrically floating extra-die conductive posts extending from the first surface of the first IC die” is considered functional limitations. Labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. The structure of the device is substantially identical to that of the claimed structure which can function in the same manner, be labeled in the same manner, or be used in the same manner. MPEP 2112.01. 

Thus, Examiner believe that the present claim language of the limitation claimed would not place the application in condition for allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899